Citation Nr: 0330368	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-04 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a right hemilaminectomy at L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of entitlement to an evaluation in excess of 
40 percent for residuals of a right hemilaminectomy at L4-L5 
is the subject of a remand as indicated below.  

The veteran was scheduled for a videoconference hearing in 
October 2003 but did not attend and did not present cause as 
to why he failed to appear.  Thus, the Board has proceeded on 
the evidence of record as it stands.  38 C.F.R. § 20.702(d) 
(2003).



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not submitted competent medical evidence 
to demonstrate current bilateral hearing loss.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.385 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the rating 
decision dated in June 2000; the statement of the case (SOC) 
dated in October 2000; the supplemental statements of the 
case (SSOC) dated in September 2001, January 2002, and June 
2003; and the letter giving the veteran notification of the 
VCAA dated in April 2001 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  

With respect to the duty to assist, the veteran has been 
afforded a VA medical examination and VA outpatient records 
are associated with the claims folder.  The veteran has not 
authorized VA to obtain any additional private evidence.  
Additionally, the Board notes that the veteran did not 
provide additional evidence subsequent to notification of 
VA's duty to assist.  Thus, the Board finds that the duty to 
assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case, the April 2001 letter, in apparent reliance on 
38 C.F.R. § 3.159(b)(1), provided the veteran a 60-day 
response period.  Nonetheless, additional evidence was 
received, and the veteran submitted additional statements, 
after the 60-day period.  Indeed, the case was adjudicated by 
the RO over two years after the April 2001 letter.  Thus, the 
Board finds that the veteran was not prejudiced by the April 
2001 letter, and a remand for that reason is not necessary at 
this time.  

Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss due to exposure to 
acoustic trauma in service.  He references the report from 
the VA audiology examination conducted in January 2000, in 
which the examiner noted a history of exposure to artillery 
noise with an onset of hearing loss in 1997.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 
5017; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  38 C.F.R. 
§ 3.385.  Under VA law, service connection may only be 
granted for impaired hearing when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the veteran's service medical records 
are silent for any indication of hearing loss.  The 
enlistment examination dated in March 1995 is negative for 
any evidence of hearing loss.  Equally so, there are no 
notations, complaints, or diagnoses of bilateral hearing loss 
in any of the service medical records.  The separation 
examination in 1999 is also negative for any evidence of 
hearing loss.  Findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
5
LEFT
10
0
0
0
0

At 6000 Hertz, in the right ear, the pure tone threshold was 
25 decibels.  

Furthermore, VA examination dated in January 2000 reveals no 
hearing abnormalities.  Although the examination report 
indicates a history of hearing loss due to acoustic trauma in 
service, the examiner's statement is merely a recitation of 
the veteran's reported history.  The Board notes that a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Noted is hearing sensitivity 
within normal limits bilaterally, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
10
10

Word recognition scores were 100 percent bilaterally using 
the Maryland CNC Word List.  

Thus, based on the foregoing, the Board concludes that the 
veteran's claim must be denied.  Overall, the clinical 
findings do not meet the requirements for hearing loss 
disability pursuant to the prevailing VA law and regulations.  
Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes 
that although there was one reading in service at 6000 Hertz 
of 25 decibels, for VA purposes this frequency is not 
included in determining the existence of hearing loss.  
38 C.F.R. § 3.385.  

Therefore, in the absence of any current hearing disability 
the Board must conclude that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  Thus, the veteran's claim is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
his September 2000 VA spine examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the 
veteran's claim under the new diagnostic criteria is 
warranted.  

Additionally, as noted herein, in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
As such, the Federal Circuit reached a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day response period 
provided in § 3.159(b)(1) was misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the RO notified the veteran of a 60-day period 
to respond in an April 2001 letter and subsequently 
readjudicated his claim in a January 2002 Supplemental 
Statement of the Case.  There is no indication of an express 
waiver of the statutory one-year period, and the RO's actions 
are therefore inconsistent with the holding in PVA and 38 
U.S.C.A. § 5103(b)(1).  Given this, as this case is being 
remanded for other reasons, the RO must take this opportunity 
to allow the veteran the appropriate time period in which to 
reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of the veteran's 
disability manifested by status post L4-5 
hemilaminectomy.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination of the lumbar spine should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
increased rating issue on appeal.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



